DETAILED ACTION
This Office Action is in response to Applicant Amendment and Argument filed on 08/22/2022. This Action is made FINAL.

Claims 1-24 are pending for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Amendments to claim 1 amending “a security mechanism” to “a security firewall” recites the known structure of a firewall and therefore no longer invokes interpretation under 112(f).

Amendments to claim 9 amending “a data interface”  to “data interface circuitry” recites the known structure of circuitry and therefore no longer invokes interpretation under 112(f).

Response to Arguments
Applicant’s arguments, see Remarks pages 10-12, filed 08/22/2022, with respect to the rejection(s) of claim(s) 1-22 under 35 U.S.C. 101 have been fully considered and are persuasive and therefore the previous rejections under 35 U.S.C 101 to claims 1-22 are withdrawn.

Applicant’s arguments with respect to claim(s) 1-4, 7, 9-10, 12, 15-17, 19, and 22 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 9, 16, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Overby et al (US 20190379683 A1) henceforth referred to as Overby and further in view of Kalanick et al (US 20180259958 A1) henceforth referred to as Kalanick. 

Regarding Claim 1, Overby teaches A system for processing autonomous vehicle (AV) data, comprising:
a security firewall (para [0032] line 1-7 : “Disclosed approaches provide for an embedded system (e.g., an ECU) having a hypervisor that provides a virtualized environment supporting any number of guest OSes. The embedded system may protect guest OSes and various network interfaces thereof from internal or external breaches by leveraging virtualization technologies.”) configured to receive data from a vehicle network of an AV, the vehicle network being associated with a first level of security (para [0048] line 1-10 : “The IDPS 122 may protect the various components of vehicle 1200 from one another and from external entities. To this effect, the IDPS 122 may include a threat detector 130, a threat manager 132, a packet analyzer 134, a cryptography engine 136, a notifier 138, a mode selector 140, a logger 1342, a filter 144, and an interface manager 146. As an overview, the interface manager 146 may be configured to manage communications between components, such as between the guest devices 120, and/or the guest devices 120 and entities external to the virtualized environment 102.”, Fig. 1, Fig. 1 shows a diagram including an intrusion detection and protection system (IDPS) receiving data from sensors 106, as the intrusion detection and protection system protects components of a system it is inherent that there is at least 2 levels of security associated with the system.), and the data including one or more images captured by one or more cameras that are used by the AV for autonomous driving functions and are associated with a navigated environment of the AV (para [0041] line 1-21 : “As shown, the vehicle bus network may include the ECUs 108, the sensors 106, one or more of the guest devices 120, and the TCU 110. Examples of the ECUs 108 include one or more actuator ECUs, such as those used to control the brake actuators 1248, the steering actuators 1256, and/or other actuators used by any of the various driving and/or safety systems of the vehicle 1200. Examples of the sensors 106 include global navigation satellite systems sensor(s) 1258 (e.g., Global Positioning System sensor(s)), RADAR sensor(s) 1260, ultrasonic sensor(s) 1262, LIDAR sensor(s) 1264, inertial measurement unit (IMU) sensor(s) 1266 (e.g., accelerometer(s), gyroscope(s), magnetic compass(es), magnetometer(s), etc.), microphone(s) 1296, stereo camera(s) 1268, wide-view camera(s) 1270 (e.g., fisheye cameras), infrared camera(s) 1272, surround camera(s) 1274 (e.g., 360 degree cameras), long-range and/or mid-range camera(s) 1298, speed sensor(s) 1244 (e.g., for measuring the speed of the vehicle 1200), vibration sensor(s) 1242, steering sensor(s) 1240, brake sensor(s) (e.g., as part of the brake sensor system 1246), and/or other sensor types used by any of the various driving and/or safety systems of the vehicle 1200.”, para [0178] line 1-8 : “In some examples, one or more of the camera(s) may be used to perform advanced driver assistance systems (ADAS) functions (e.g., as part of a redundant or fail-safe design). For example, a Multi-Function Mono Camera may be installed to provide functions including lane departure warning, traffic sign assist and intelligent headlamp control. One or more of the camera(s) (e.g., all of the cameras) may record and provide image data (e.g., video) simultaneously.”, para [0180] line 1-14 : “Cameras with a field of view that include portions of the environment in front of the vehicle 1200 (e.g., front-facing cameras) may be used for surround view, to help identify forward facing paths and obstacles, as well aid in, with the help of one or more controllers 1236 and/or control SoCs, providing information critical to generating an occupancy grid and/or determining the preferred vehicle paths. Front-facing cameras may be used to perform many of the same ADAS functions as LIDAR, including emergency braking, pedestrian detection, and collision avoidance. Front-facing cameras may also be used for ADAS functions and systems including Lane Departure Warnings (“LDW”), Autonomous Cruise Control (“ACC”), and/or other functions such as traffic sign recognition.”, para [0182] line 1-15 : “One or more stereo cameras 1268 may also be included in a front-facing configuration. The stereo camera(s) 1268 may include an integrated control unit comprising a scalable processing unit, which may provide a programmable logic (FPGA) and a multi-core micro-processor with an integrated CAN or Ethernet interface on a single chip. Such a unit may be used to generate a 3-D map of the vehicle's environment, including a distance estimate for all the points in the image. An alternative stereo camera(s) 1268 may include a compact stereo vision sensor(s) that may include two camera lenses (one each on the left and right) and an image processing chip that may measure the distance from the vehicle to the target object and use the generated information (e.g., metadata) to activate the autonomous emergency braking and lane departure warning functions.”);
	one or more processors configured to process the data that is received via the security firewall in an environment associated with a second level of security (para [0037] line 1-20 : “With reference to FIG. 1, FIG. 1 is a block diagram showing an example of an operating environment 100 that includes an intrusion detection and protection system (IDPS) 122, in accordance with some embodiments of the present disclosure. It should be understood that this and other arrangements described herein are set forth only as examples. Other arrangements and elements (e.g., machines, interfaces, functions, orders, groupings of functions, etc.) may be used in addition to or instead of those shown, and some elements may be omitted altogether. Further, many of the elements described herein are functional entities that may be implemented as discrete or distributed components or in conjunction with other components, and in any suitable combination and location. Various functions described herein as being performed by entities may be carried out by hardware, firmware, and/or software. For instance, various functions may be carried out by a processor executing instructions stored in memory. By way of example, the operating environment 100 may be implemented on one or more instances of the computing device 1300 of FIG. 13.”, para [0274] line 1-10 : “FIG. 13 is a block diagram of an example computing device 1300 suitable for use in implementing some embodiments of the present disclosure. Computing device 1300 may include a bus 1302 that directly or indirectly couples the following devices: memory 1304, one or more central processing units (CPUs) 1306, one or more graphics processing units (GPUs) 1308, a communication interface 1310, input/output (I/O) ports 1312, input/output components 1314, a power supply 1316, and one or more presentation components 1318 (e.g., display(s)).”, Fig. 1)
wherein the first level of security is greater than the second level of security (Inherent in firewalls and security devices as described in Overby is that one environment is of a higher security level than another.), and
wherein the security firewall is further configured to control a transmission of data from the environment associated with the second level of security to the vehicle network to protect safety components of the AV from attacks via unauthorized communications (para [0039] line 1-13 : “The IDPS 122 may be provided to protect the operating environment 100 from cyber-attacks, which may be perpetrated by exploiting networked end-points within vehicle 1200 or other systems in which the IDPS 122 is deployed. Examples of the end-points include the client device 104A, the client device 104B, the client device 104C, the network switch 112, the TCU 110, the sensors 106, the ECUs 108, the guest devices 120, and/or other network devices. The operating environment 100 is shown as including one or more communication channels 150 and one or more communication channels 152, which may facilitate network communications between the network devices within the vehicle 1200.”). However, Overby does not explicitly teach to generate one or more portions of digital content having a format configured for transmission to one or more platforms.


However, in the same field of endeavor (systems for autonomous vehicles), Kalanick teaches A system for processing autonomous vehicle (AV) data (para [0009] line 1-11 : “An on-board computing device is disclosed herein and can include a communication interface to connect with a control system of an autonomous vehicle (AV). The computing device can include a camera and can detect, from the AV's computer system, a transition of the AV from a manual drive mode to an autonomous drive mode. In response to detecting the transition, the on-board computing device can receive live sensor data from the control system of the AV via the communication interface. The live sensor data can indicate a surrounding environment of the AV, and can comprise at least one of LIDAR data or image data.”), comprising:
one or more processors configured to process the data that is received by the system to generate one or more portions of digital content having a format configured for transmission to one or more platforms (para [0010] line 1-13 : “In various examples, the on-board computing device can transmit, over a network, the captured image of the passenger and the plurality of frames of the live sensor data to a remote computing system to enable the creation of personalized passenger content, such as a layered image or graphics interchange format (GIF) content for the passenger. In variations, the on-board computing device can independently generate the personalized content using the captured image and sensor data frames. Upon creating the personalized content, the remote computing system or the on-board computing device can upload the content to a sharing resource (e.g., a social media platform), and provide the passenger with a link to the content.”,  As the digital content is generated for the purpose of transmission it would be required of the system that the digital content has a format configured for transmission. Further, as Overby teaches processors configured to process data receive via the security firewall in an environment associated with a second level of security, as well as vehicle cameras sending data associated with a first level of security the combination of Overby and Kalanick teaches one or more processors configured to process the data that is received via the security firewall in an environment associated with a second level of security to generate one or more portions of digital content having a format configured for transmission to one or more platforms). 

It would have been obvious to a person having ordinary skill in the art prior to the effective filing date to modify the system of Overby with the system of Kalanick “to enable the creation of personalized passenger content” (Kalanick para [0010] line 4-5).

Regarding claim 2, the combination of Overby and Kalanick teaches The system of claim 1, further Overby teaches wherein the one or more processors are associated with local processing circuitry in the AV (para [0048] line 1-6 : “The IDPS 122 may protect the various components of vehicle 1200 from one another and from external entities. To this effect, the IDPS 122 may include a threat detector 130, a threat manager 132, a packet analyzer 134, a cryptography engine 136, a notifier 138, a mode selector 140, a logger 1342, a filter 144, and an interface manager 146.”, as the IDPS protects components of the vehicle from one another, the processors for the IDPS are associated with local processing circuitry in the AV).

Regarding claim 3, the combination of Overby and Kalanick teaches The system of claim 1, further Overby teaches wherein the one or more processors are associated with a cloud- computing system (para [0287] line 12-15 : “The disclosure may also be practiced in distributed computing environments where tasks are performed by remote-processing devices that are linked through a communications network.”).

Regarding Claim 9, Overby teaches An autonomous vehicle (AV) (para [0025] line 1-3 : “FIG. 12A is an illustration of an example autonomous vehicle, in accordance with some embodiments of the present disclosure;”), comprising:
data interface circuitry configured to provide data from a vehicle network of an AV, the vehicle network being associated with a first level of security, and the data including one or more images captured by one or more cameras that are used by the AV for autonomous driving functions and are associated with a navigated environment of the AV ((para [0032] line 1-7 : “Disclosed approaches provide for an embedded system (e.g., an ECU) having a hypervisor that provides a virtualized environment supporting any number of guest OSes. The embedded system may protect guest OSes and various network interfaces thereof from internal or external breaches by leveraging virtualization technologies.”, para [0048] line 1-10 : “The IDPS 122 may protect the various components of vehicle 1200 from one another and from external entities. To this effect, the IDPS 122 may include a threat detector 130, a threat manager 132, a packet analyzer 134, a cryptography engine 136, a notifier 138, a mode selector 140, a logger 1342, a filter 144, and an interface manager 146. As an overview, the interface manager 146 may be configured to manage communications between components, such as between the guest devices 120, and/or the guest devices 120 and entities external to the virtualized environment 102.”, para [0041] line 1-21 : “As shown, the vehicle bus network may include the ECUs 108, the sensors 106, one or more of the guest devices 120, and the TCU 110. Examples of the ECUs 108 include one or more actuator ECUs, such as those used to control the brake actuators 1248, the steering actuators 1256, and/or other actuators used by any of the various driving and/or safety systems of the vehicle 1200. Examples of the sensors 106 include global navigation satellite systems sensor(s) 1258 (e.g., Global Positioning System sensor(s)), RADAR sensor(s) 1260, ultrasonic sensor(s) 1262, LIDAR sensor(s) 1264, inertial measurement unit (IMU) sensor(s) 1266 (e.g., accelerometer(s), gyroscope(s), magnetic compass(es), magnetometer(s), etc.), microphone(s) 1296, stereo camera(s) 1268, wide-view camera(s) 1270 (e.g., fisheye cameras), infrared camera(s) 1272, surround camera(s) 1274 (e.g., 360 degree cameras), long-range and/or mid-range camera(s) 1298, speed sensor(s) 1244 (e.g., for measuring the speed of the vehicle 1200), vibration sensor(s) 1242, steering sensor(s) 1240, brake sensor(s) (e.g., as part of the brake sensor system 1246), and/or other sensor types used by any of the various driving and/or safety systems of the vehicle 1200.”, para [0178] line 1-8 : “In some examples, one or more of the camera(s) may be used to perform advanced driver assistance systems (ADAS) functions (e.g., as part of a redundant or fail-safe design). For example, a Multi-Function Mono Camera may be installed to provide functions including lane departure warning, traffic sign assist and intelligent headlamp control. One or more of the camera(s) (e.g., all of the cameras) may record and provide image data (e.g., video) simultaneously.”, para [0180] line 1-14 : “Cameras with a field of view that include portions of the environment in front of the vehicle 1200 (e.g., front-facing cameras) may be used for surround view, to help identify forward facing paths and obstacles, as well aid in, with the help of one or more controllers 1236 and/or control SoCs, providing information critical to generating an occupancy grid and/or determining the preferred vehicle paths. Front-facing cameras may be used to perform many of the same ADAS functions as LIDAR, including emergency braking, pedestrian detection, and collision avoidance. Front-facing cameras may also be used for ADAS functions and systems including Lane Departure Warnings (“LDW”), Autonomous Cruise Control (“ACC”), and/or other functions such as traffic sign recognition.”, para [0182] line 1-15: “One or more stereo cameras 1268 may also be included in a front-facing configuration. The stereo camera(s) 1268 may include an integrated control unit comprising a scalable processing unit, which may provide a programmable logic (FPGA) and a multi-core micro-processor with an integrated CAN or Ethernet interface on a single chip. Such a unit may be used to generate a 3-D map of the vehicle's environment, including a distance estimate for all the points in the image. An alternative stereo camera(s) 1268 may include a compact stereo vision sensor(s) that may include two camera lenses (one each on the left and right) and an image processing chip that may measure the distance from the vehicle to the target object and use the generated information (e.g., metadata) to activate the autonomous emergency braking and lane departure warning functions.”, Fig. 1, Fig. 1 shows a diagram including an intrusion detection and protection system (IDPS) receiving data from sensors 106, as the intrusion detection and protection system protects components of a system it is inherent that there is at least 2 levels of security associated with the system.)
	local processing circuitry configured to receive the data provided by the data interface circuitry via a security firewall, and  to process the data in an environment associated with a second level of security (para [0037] line 1-20 : “With reference to FIG. 1, FIG. 1 is a block diagram showing an example of an operating environment 100 that includes an intrusion detection and protection system (IDPS) 122, in accordance with some embodiments of the present disclosure. It should be understood that this and other arrangements described herein are set forth only as examples. Other arrangements and elements (e.g., machines, interfaces, functions, orders, groupings of functions, etc.) may be used in addition to or instead of those shown, and some elements may be omitted altogether. Further, many of the elements described herein are functional entities that may be implemented as discrete or distributed components or in conjunction with other components, and in any suitable combination and location. Various functions described herein as being performed by entities may be carried out by hardware, firmware, and/or software. For instance, various functions may be carried out by a processor executing instructions stored in memory. By way of example, the operating environment 100 may be implemented on one or more instances of the computing device 1300 of FIG. 13.”, para [0274] line 1-10 : “FIG. 13 is a block diagram of an example computing device 1300 suitable for use in implementing some embodiments of the present disclosure. Computing device 1300 may include a bus 1302 that directly or indirectly couples the following devices: memory 1304, one or more central processing units (CPUs) 1306, one or more graphics processing units (GPUs) 1308, a communication interface 1310, input/output (I/O) ports 1312, input/output components 1314, a power supply 1316, and one or more presentation components 1318 (e.g., display(s)).”, Fig. 1). 
wherein the first level of security is greater than the second level of security (Inherent in firewalls and security devices as described in Overby is that one environment is of a higher security level than another.), and
wherein the security firewall is further configured to control a transmission of data from the environment associated with the second level of security to the vehicle network to protect safety components of the AV from attacks via unauthorized communications (para [0039] line 1-13 : “The IDPS 122 may be provided to protect the operating environment 100 from cyber-attacks, which may be perpetrated by exploiting networked end-points within vehicle 1200 or other systems in which the IDPS 122 is deployed. Examples of the end-points include the client device 104A, the client device 104B, the client device 104C, the network switch 112, the TCU 110, the sensors 106, the ECUs 108, the guest devices 120, and/or other network devices. The operating environment 100 is shown as including one or more communication channels 150 and one or more communication channels 152, which may facilitate network communications between the network devices within the vehicle 1200.”). However, Overby does not explicitly teach to generate one or more portions of digital content having a format configured for transmission to one or more platforms.


However, in the same field of endeavor (systems for autonomous vehicles), Kalanick teaches An autonomous vehicle (AV) (para [0009] line 1-11 : “An on-board computing device is disclosed herein and can include a communication interface to connect with a control system of an autonomous vehicle (AV). The computing device can include a camera and can detect, from the AV's computer system, a transition of the AV from a manual drive mode to an autonomous drive mode. In response to detecting the transition, the on-board computing device can receive live sensor data from the control system of the AV via the communication interface. The live sensor data can indicate a surrounding environment of the AV, and can comprise at least one of LIDAR data or image data.”), comprising:
local processing circuitry configured to receive the data provided by the data interface circuitry, and  to process the data in an environment to generate one or more portions of digital content having a format configured for transmission to one or more platforms (para [0010] line 1-13 : “In various examples, the on-board computing device can transmit, over a network, the captured image of the passenger and the plurality of frames of the live sensor data to a remote computing system to enable the creation of personalized passenger content, such as a layered image or graphics interchange format (GIF) content for the passenger. In variations, the on-board computing device can independently generate the personalized content using the captured image and sensor data frames. Upon creating the personalized content, the remote computing system or the on-board computing device can upload the content to a sharing resource (e.g., a social media platform), and provide the passenger with a link to the content.”,  As the digital content is generated for the purpose of transmission it would be required of the system that the digital content has a format configured for transmission.). 

It would have been obvious to a person having ordinary skill in the art prior to the effective filing date to modify the system of Overby with the system of Kalanick “to enable the creation of personalized passenger content” (Kalanick para [0010] line 4-5).

Regarding claim 16, it recites a non-transitory computer-readable medium with limitations substantially the same as claim 9 above and therefore is rejected for the same reason. Further Overby  teaches a computer-readable medium (para [0089] line 1-8 : “Now referring to FIG. 3, each block of a method 300, and other methods described herein, comprises a computing process that may be performed using any combination of hardware, firmware, and/or software. For instance, various functions may be carried out by a processor executing instructions stored in memory. The methods may also be embodied as computer-usable instructions stored on computer storage media.”)

Regarding claim 23, Overby and Kalanick teaches the system of claim 1, Overby teaches wherein: 
the data includes the one or more images captured by one or more cameras that are used by the AV for autonomous driving functions (para [0041] line 1-21 : “As shown, the vehicle bus network may include the ECUs 108, the sensors 106, one or more of the guest devices 120, and the TCU 110. Examples of the ECUs 108 include one or more actuator ECUs, such as those used to control the brake actuators 1248, the steering actuators 1256, and/or other actuators used by any of the various driving and/or safety systems of the vehicle 1200. Examples of the sensors 106 include global navigation satellite systems sensor(s) 1258 (e.g., Global Positioning System sensor(s)), RADAR sensor(s) 1260, ultrasonic sensor(s) 1262, LIDAR sensor(s) 1264, inertial measurement unit (IMU) sensor(s) 1266 (e.g., accelerometer(s), gyroscope(s), magnetic compass(es), magnetometer(s), etc.), microphone(s) 1296, stereo camera(s) 1268, wide-view camera(s) 1270 (e.g., fisheye cameras), infrared camera(s) 1272, surround camera(s) 1274 (e.g., 360 degree cameras), long-range and/or mid-range camera(s) 1298, speed sensor(s) 1244 (e.g., for measuring the speed of the vehicle 1200), vibration sensor(s) 1242, steering sensor(s) 1240, brake sensor(s) (e.g., as part of the brake sensor system 1246), and/or other sensor types used by any of the various driving and/or safety systems of the vehicle 1200.”, para [0178] line 1-8 : “In some examples, one or more of the camera(s) may be used to perform advanced driver assistance systems (ADAS) functions (e.g., as part of a redundant or fail-safe design). For example, a Multi-Function Mono Camera may be installed to provide functions including lane departure warning, traffic sign assist and intelligent headlamp control. One or more of the camera(s) (e.g., all of the cameras) may record and provide image data (e.g., video) simultaneously.”, para [0180] line 1-14 : “Cameras with a field of view that include portions of the environment in front of the vehicle 1200 (e.g., front-facing cameras) may be used for surround view, to help identify forward facing paths and obstacles, as well aid in, with the help of one or more controllers 1236 and/or control SoCs, providing information critical to generating an occupancy grid and/or determining the preferred vehicle paths. Front-facing cameras may be used to perform many of the same ADAS functions as LIDAR, including emergency braking, pedestrian detection, and collision avoidance. Front-facing cameras may also be used for ADAS functions and systems including Lane Departure Warnings (“LDW”), Autonomous Cruise Control (“ACC”), and/or other functions such as traffic sign recognition.”, para [0182] line 1-15 : “One or more stereo cameras 1268 may also be included in a front-facing configuration. The stereo camera(s) 1268 may include an integrated control unit comprising a scalable processing unit, which may provide a programmable logic (FPGA) and a multi-core micro-processor with an integrated CAN or Ethernet interface on a single chip. Such a unit may be used to generate a 3-D map of the vehicle's environment, including a distance estimate for all the points in the image. An alternative stereo camera(s) 1268 may include a compact stereo vision sensor(s) that may include two camera lenses (one each on the left and right) and an image processing chip that may measure the distance from the vehicle to the target object and use the generated information (e.g., metadata) to activate the autonomous emergency braking and lane departure warning functions.”), 
the one or more processor receive the data associated with the one or more images via the security firewall (para [0032] line 1-7 : “Disclosed approaches provide for an embedded system (e.g., an ECU) having a hypervisor that provides a virtualized environment supporting any number of guest OSes. The embedded system may protect guest OSes and various network interfaces thereof from internal or external breaches by leveraging virtualization technologies.”, para [0048] line 1-10 : “The IDPS 122 may protect the various components of vehicle 1200 from one another and from external entities. To this effect, the IDPS 122 may include a threat detector 130, a threat manager 132, a packet analyzer 134, a cryptography engine 136, a notifier 138, a mode selector 140, a logger 1342, a filter 144, and an interface manager 146. As an overview, the interface manager 146 may be configured to manage communications between components, such as between the guest devices 120, and/or the guest devices 120 and entities external to the virtualized environment 102.”, Fig. 1, Fig. 1 shows a diagram including an intrusion detection and protection system (IDPS) receiving data from sensors 106, as the intrusion detection and protection system protects components of a system it is inherent that there is at least 2 levels of security associated with the system.),.

Further Kalanick teaches wherein
the data includes the one or more images captured by one or more cameras that are used by the AV for autonomous driving functions (para [0009] line 6-11 : “In response to detecting the transition, the on-board computing device can receive live sensor data from the control system of the AV via the communication interface. The live sensor data can indicate a surrounding environment of the AV, and can comprise at least one of LIDAR data or image data.”) and one or more further images that are captured by one or more further cameras independently of the autonomous driving functions (para [0009] line 11-16 : “The computing device may then receive an input on a camera input mechanism to activate the camera. In response to the input on the camera input mechanism, the computing device can (i) capture an image of a passenger of the AV, and (ii) compile a plurality of frames of the live sensor data.”), 
the one or more processors receive the data associated with the one or more further images is directly via the one or more further cameras (As the onboard cameras capturing images of the passenger are not used for autonomous driving there would be no need to have the image data sent through the firewall).

Claims 4, 7, 10, 12, 15, 17, 19, and 22-23 are rejected under 35 U.S.C. 103 as being unpatentable over Overby and Kalanick and further in view of Wang et al (US 20160065903 A1) henceforth referred to as Wang.

Regarding claim 4, the combination of Overby and Kalanick teaches The system of claim 1, however the combination does not explicitly teach wherein the one or more processors are configured to perform image processing to process the one or more images included in the data to detect an event of interest by identifying, from the data, one or more actions of a person located within the AV matching a predetermined action profile

However, in the same field of endeavor (systems for processing vehicle data), Wang teaches wherein the one or more processors are configured to perform image processing to process the one or more images included in the data to detect an event of interest by identifying, from the data, one or more actions of a person located within the AV matching a predetermined action profile (para [0036] line 1-9 : “FIG. 3 shows an embodiment of an interior setup for the car 201. There are provided two information capturing devices mounted in the car 201. In principle, one may suffice. In this example, the information capturing devices are comprising cameras, herein called user cameras 205 and 206. The car 201 may further be equipped with a communicating device 207, such as a wireless communication device (e.g. WLAN device or SIM card device), and a processing device 208, such as a microprocessor.”, para [0037] line 1-9 : “According to the flow diagram of FIG. 1, step 101 captures user attention data related to a user (in FIG. 2, the driver 202) by an information capturing device (such as one of the cameras 205, 206 according to FIG. 3). The user attention data may be any data that represents at least one aspect of a user attention. Particularly, the user attention data represents or encodes information related to at least one direction, at least one position, and/or at least one indicated space or area of the user attention.”, para [0038] line 1-7 : “The user attention may be indicated by a gaze (or a stare). A direction from the user's eyes to where the eyes are looking may represent the gaze direction, which may be considered as an attention direction. Further, a field of view of one eye or two eyes of the user represents a space of the user attention of the gaze. A position where the user is looking at represents a position of the user attention.”, para [0058] line 1-12 : “In an embodiment, multiple scene cameras mounted to the vehicle capture different regions of the real environment. For example, the scene cameras 211-214 capture different regions of the real environment 220 (e.g. four different sides) around the car 201. For example, they are arranged facing perpendicularly to one another, thus being directed towards four perpendicular sides. At least one attention direction of the user may be used to determine at least one scene camera among the scene cameras. The determined scene camera(s) could capture at least one scene image that may contain at least part of the object of interest indicated by the at least one attention direction.”, para [0059] line 1-7 : “The at least one scene image may be processed by various computer vision methods in order to recognize an object of interest, determine objects similar to the object of interest, reconstruct the 3D geometry of the object of interest, determine the position of the object of interest relative to the car or to the real environment, and/or determine the position of the vehicle in the real environment.”).

It would have been obvious to a person having ordinary skill in the art prior to the effective filing date to modify the combination of Overby and Kalanick with the system of Wang “to provide a method and system which facilitate for a user to retrieve information on a region of interest in the surrounding real environment of the user which can be electronically stored and processed for later use” (Wang para [0010] line 1-5).

Regarding claim 7, the combination of Overby, Kalanick, and Wang teaches The system of claim 4, further Wang teaches wherein the predetermined action profile includes a gesture performed by a person located within the AV identifying an event of interest (para [0040] line 1-3 : “In a further example, the user attention may be indicated by finger pointing or any gesture indicative of directions, positions, and/or areas.”), and 
wherein the one or more processors are configured to detect the event of interest by identifying the gesture of the person matching a predetermined gesture (para [0052] line 13-16 : “A hand pointing direction, or generally a gesture, may also be computed from the one or more user images. The attention direction 203 shown in FIG. 2 may represent such hand pointing direction.”, The system recognizing a hand pointing gesture to detect an attention direction would require that the system be able to match that a gesture made is in fact a hang pointing gesture.).

Regarding claim 10, the combination of Overby and Kalanick teaches The AV of claim 9, however the combination does not explicitly teach wherein the local processing circuitry is configured to process the data to detect an event of interest based upon at least one image from the one or more images, and wherein the one or more portions of digital content correspond to the detected event of interest.

However, in the same field of endeavor (systems for processing vehicle data), Wang teaches wherein the local processing circuitry is configured to process the data to detect an event of interest based upon at least one image from the one or more images, and wherein the one or more portions of digital content correspond to the detected event of interest (para [0105] line 1-18 : “FIG. 7 shows an embodiment of a flow diagram of generating an order to purchase at least one item according to at least one scene image captured by at least one scene camera mounted to a vehicle, as disclosed herein. E-commerce and online shopping are common techniques and make life simple for both buyers and sellers. With a computer or even a smart phone, a buyer may find some candidate items (e.g. some objects of interest) for purchasing based on key word searching with modem E-commerce and online shopping system. For example, a user may find an object of interest in a surrounding environment and may like to further find out whether the same object (also called item) and/or similar objects are available for purchasing and then may perform an order to purchase one or more objects and/or find a real store for hands-on checking and/or purchasing. It is possible to capture an image of the object of interest and identify the same or similar items available for purchasing based on image analysis of the captured image.”).

It would have been obvious to a person having ordinary skill in the art prior to the effective filing date to modify the combination of Overby and Kalanick with the system of Wang “to provide a method and system which facilitate for a user to retrieve information on a region of interest in the surrounding real environment of the user which can be electronically stored and processed for later use” (Wang para [0010] line 1-5).

Regarding claim 12, it recites an autonomous vehicle with limitations substantially the same as claim 4 above and therefore is rejected for the same reason.

Regarding claim 15, it recites an autonomous vehicle with limitations substantially the same as claim 7 above and therefore is rejected for the same reason.

Regarding claim 17, it recites a non-transitory computer-readable medium with limitations substantially the same as claim 10 above and therefore is rejected for the same reason.

Regarding claim 19, it recites a non-transitory computer-readable medium with limitations substantially the same as claim 4 above and therefore is rejected for the same reason.

Regarding claim 22, it recites a non-transitory computer-readable medium with limitations substantially the same as claim 7 above and therefore is rejected for the same reason.

Claims 5-6, 13-14, and 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Overby, Kalanick, and Wang and further in view of Katz (US 11137832 B2) henceforth referred to as Katz. 

Regarding claim 5, the combination of Overby, Kalanick, and Wang teaches The system of claim 4, However, the combination does not explicitly teach wherein the one or more processors are configured to execute a machine learning algorithm that is trained in accordance with a plurality of different action profiles, and 
wherein the one or more processors are configured to perform image processing to detect the event of interest by classifying the one or more actions of the person located within the AV as the predetermined action profile based upon the trained machine learning algorithm.

However, in the same field of endeavor (triggering actions based on touch-free gesture detection), Katz teaches a touch-free gesture recognition system wherein the one or more processors are configured to execute a machine learning algorithm that is trained in accordance with a plurality of different action profiles (col 6 line 24-39 : “In some embodiments, the processor may be configured to implement one or more machine learning techniques and algorithms to facilitate detection/prediction of user behavior-related variables. The term “machine learning” is non-limiting, and may include techniques such as, but not limited to, computer vision learning, deep machine learning, deep learning, and deep neural networks, neural networks, artificial intelligence, and online learning, i.e. learning during operation of the system. Machine learning algorithms may detect one or more patterns in collected sensor data, such as image data, proximity sensor data, and data from other types of sensors disclosed herein. A machine learning component implemented by the processor may be trained using one or more training data sets based on correlations between collected sensor data or saved data and user behavior related variables of interest.”), and 
wherein the one or more processors are configured to perform image processing by classifying the one or more actions of the person located within the AV as the predetermined action profile based upon the trained machine learning algorithm (col 12 line 48-67 – col 13 line 1-15 : “The processor may perform various actions using machine learning algorithms. For example, machine learning algorithms may be used to detect and classify gestures, activity or behavior performed in relation to at least one of the user's body or other objects proximate the user. In one implementation, the machine learning algorithms may be used to detect and classify gestures, activity or behavior performed in relation to a user's face, to predict activities such as yawning, smoking, scratching, fixing an a position of glasses, put on/off glasses or fixing their position on the face, occlusion of a hand with features of the face (features that may be critical for detection of driver attentiveness, such as driver's eyes); or a gesture of one hand in relation to the other hand, to predict activities involving two hands which are not related to driving (e.g. opening a drinking can or a bottle, handling food). In another implementation, other objects proximate the user may include controlling a multimedia system, a gesture toward a mobile device that is placed next to the user, a gesture toward an application running on a digital device, a gesture toward the mirror in the car, or fixing the side mirrors. In some embodiments, the processor is configured to predict an activity associated with a device, such as fixing the mirror, by detecting a gesture toward the device (e.g. toward a mirror); wherein detecting a gesture toward a device comprise detecting a motion vector of the gesture (can be linear or non-linear) and determine the associated device that the gesture is addressing. In one implementation, the “gesture toward a device” is determined when the user hand or finger crossed a defined boundary associated with the device, while in another implementation the motion vector of the user's hand or one or more finger, is along a vector that may end at the device and although the hand or one or more finger didn't reach the device, there is no other device located between the location of the hand or finger until the device.”, As Katz teaches using image processing by classifying the one or more actions of the person located within the autonomous vehicle based upon the trained machine learning algorithm and Overby, Kalanick, and Wang teaches the detection of an event of interest using the actions of a person within an autonomous vehicle the combination of Overby, Kalanick, Wang, and Katz teaches wherein the one or more processors are configured to perform image processing to detect the event of interest by classifying the one or more actions of the person located within the AV as the predetermined action profile based upon the trained machine learning algorithm.).

It would have been obvious to a person having ordinary skill in the art prior to the effective filing date to modify the combination of Overby, Kalanick, and Wang with the gesture recognition system of Katz “to permit a user to make a number of different touch-free gestures that can be recognized by a system”. (Katz col 1 line 44-46)

Regarding claim 6, the combination of Overby, Kalanick, and Wang teaches The system of claim 4, further Wang teaches wherein the one or more processors are configured to detect a gazing event as the event of interest by identifying, as the one or more actions of the person located within the AV (para [0038] line 1-7 : “The user attention may be indicated by a gaze (or a stare). A direction from the user's eyes to where the eyes are looking may represent the gaze direction, which may be considered as an attention direction. Further, a field of view of one eye or two eyes of the user represents a space of the user attention of the gaze. A position where the user is looking at represents a position of the user attention.”), and 
wherein the one or more portions of digital content include a video captured by one or more cameras disposed outside of the AV in a direction that matches the direction of the gaze of the person when the gazing event was detected (para [0058] line 1-12 : “In an embodiment, multiple scene cameras mounted to the vehicle capture different regions of the real environment. For example, the scene cameras 211-214 capture different regions of the real environment 220 (e.g. four different sides) around the car 201. For example, they are arranged facing perpendicularly to one another, thus being directed towards four perpendicular sides. At least one attention direction of the user may be used to determine at least one scene camera among the scene cameras. The determined scene camera(s) could capture at least one scene image that may contain at least part of the object of interest indicated by the at least one attention direction.”). However, the combination does not explicitly teach identifying… a gaze of the person in a direction that exceeds a time period threshold.

However, in the same field of endeavor (triggering actions based on touch-free gesture detection), Katz teaches a touch-free gesture recognition system wherein the one or more processors are configured to detect a gazing event as the event of interest by identifying, as the one or more actions of the person located within the AV, a gaze of the person in a direction that exceeds a time period threshold (col 16 line 31-42 : “In some embodiments, the processor may be configured to generate a message or a command associated with the detected or predicted change in gaze direction. In such embodiments, the processor may generate a command or message in response to any of the detected or predicted scenarios or events discussed above. The message or command generated may be audible or visual, or may comprise a command generated and sent to another system or software application. For example, the processor may be configured to generate an audible or visual message after detecting that the driver's gaze has shifted towards an object for a period of time greater than a predetermined threshold.”).

It would have been obvious to a person having ordinary skill in the art prior to the effective filing date to modify the combination of Overby, Kalanick, and Wang with the gesture recognition system of Katz “to permit a user to make a number of different touch-free gestures that can be recognized by a system”. (Katz col 1 line 44-46)

Regarding claim 13, it recites an autonomous vehicle with limitations substantially the same as claim 5 above and therefore is rejected for the same reason.

Regarding claim 14, it recites an autonomous vehicle with limitations substantially the same as claim 6 above and therefore is rejected for the same reason.

Regarding claim 20, it recites a non-transitory computer-readable medium with limitations substantially the same as claim 5 above and therefore is rejected for the same reason.

Regarding claim 21, it recites a non-transitory computer-readable medium with limitations substantially the same as claim 6 above and therefore is rejected for the same reason.

Claims 8, 11, 18, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Overby, Kalanick, and Wang and further in view of Kostepen (US 20150271456 A1) henceforth referred to as Kostepen. 

Regarding claim 8, the combination of Overby and Kalanick teaches The system of claim 1, however the combination does not explicitly teach wherein the data includes location data representing one or more geographic locations associated with the navigated environment of the AV, and
 wherein the one or more processors are configured to detect the event of interest based upon a comparison of one or more geographic locations included in the location data with one or more predetermined geographic locations.



However, in the same field of endeavor (systems for processing vehicle data),Wang teaches wherein the data includes location data representing one or more geographic locations associated with the navigated environment of the AV (para [0082] line 4-12 : “The information related to the determined at least one object of interest could be location, name, type of the object of interest. The location may be derived from the current location of the car (e.g. from GPS). The location may be further improved (e.g. improving its accuracy) by considering the attention direction and depth information along the attention direction. The depth information may be provided from a depth sensor or from two attention directions or from two optical cameras.”).

It would have been obvious to a person having ordinary skill in the art prior to the effective filing date to modify the combination of Overby and Kalanick with the system of Wang “to provide a method and system which facilitate for a user to retrieve information on a region of interest in the surrounding real environment of the user which can be electronically stored and processed for later use” (Wang para [0010] line 1-5).However, the combination does not explicitly teach wherein the one or more processors are configured to detect the event of interest based upon a comparison of one or more geographic locations included in the location data with one or more predetermined geographic locations.

However, in the same field of endeavor (operation of cameras on vehicles) Kostepen teaches a camera operating system wherein the one or more processors are configured to detect the event of interest based upon a comparison of one or more geographic locations included in the location data with one or more predetermined geographic locations (para [0017] line 1-5 : “FIG. 1 is a block diagram of one embodiment of a vehicle camera operating system 14 of the present invention, including a system controller 16, a navigation display 18, camera inputs 20, other sensors 22, a vehicle network 24, rear seat entertainment display(s) 26, and memory device 28.”, para [0020] line 1-13 : “The present invention provides a plurality of camera applications all of which may employ the same platform. In a first such camera application, one or more cameras capture an event in and/or around the vehicle. The capturing of the video may be triggered by the driver/user or may be triggered by the vehicle arriving at a geographic location that the system recognizes as being a location of interest that the user would probably like a video of. For example, if the vehicle arrives at a point of interest such as Disneyland, then the cameras may begin recording images of the surrounding interior and/or exterior views of the car. Various points of interest may be stored in a lookup table in association with the geographic locations of the points of interest.”).

It would have been obvious to a person having ordinary skill in the art prior to the effective filing date to modify the combination of Overby and Kalanick with the camera operating system of Kostepen to “enhance the use of camera applications associated with a motor vehicle”. (Kostepen para [0006] line 6-7)

Regarding claim 11, it recites an autonomous vehicle with limitations substantially the same as claim 8 above and therefore is rejected for the same reason.

Regarding claim 18, it recites an autonomous vehicle with limitations substantially the same as claim 8 above and therefore is rejected for the same reason.

Regarding claim 24, Overby and Kalanick teaches the system of claim 1, further Kalanick teaches wherein: 
the one or more processors are configured to process the data to generate, as the one or more portions of digital content, a video clip containing one or more images (para [0010] line 1-6 : “In various examples, the on-board computing device can transmit, over a network, the captured image of the passenger and the plurality of frames of the live sensor data to a remote computing system to enable the creation of personalized passenger content, such as a layered image or graphics interchange format (GIF) content for the passenger.”), and 
the one or more platforms comprise a social media platform (para [0010] line 9-13 : “Upon creating the personalized content, the remote computing system or the on-board computing device can upload the content to a sharing resource (e.g., a social media platform), and provide the passenger with a link to the content.”). However, the combination does not explicitly teach the one or more images contained in the data are generated in response to a respective occurrence of each one or a plurality of events, 
the one or more processors are configured to process the data to generate, as the one or more portions of digital content, a video clip containing the one or more images that are identified with each one of the plurality of events.

However, in the same field of endeavor (operation of cameras on vehicles) Kostepen teaches a camera operating system wherein the one or more processors are configured to detect the event of interest based upon a comparison of one or more geographic locations included in the location data with one or more predetermined geographic locations
the one or more images contained in the data are generated in response to a respective occurrence of each one or a plurality of events (para [0017] line 1-5 : “FIG. 1 is a block diagram of one embodiment of a vehicle camera operating system 14 of the present invention, including a system controller 16, a navigation display 18, camera inputs 20, other sensors 22, a vehicle network 24, rear seat entertainment display(s) 26, and memory device 28.”, para [0020] line 1-13 : “The present invention provides a plurality of camera applications all of which may employ the same platform. In a first such camera application, one or more cameras capture an event in and/or around the vehicle. The capturing of the video may be triggered by the driver/user or may be triggered by the vehicle arriving at a geographic location that the system recognizes as being a location of interest that the user would probably like a video of. For example, if the vehicle arrives at a point of interest such as Disneyland, then the cameras may begin recording images of the surrounding interior and/or exterior views of the car. Various points of interest may be stored in a lookup table in association with the geographic locations of the points of interest.”, where various points of interest store in a lookup table is equivalent to a plurality of events.), 
the one or more processors are configured to process the data to generate, as the one or more portions of digital content, a video clip containing the one or more images that are identified with each one of the plurality of events (para [0020] line 1-13 : “The present invention provides a plurality of camera applications all of which may employ the same platform. In a first such camera application, one or more cameras capture an event in and/or around the vehicle. The capturing of the video may be triggered by the driver/user or may be triggered by the vehicle arriving at a geographic location that the system recognizes as being a location of interest that the user would probably like a video of. For example, if the vehicle arrives at a point of interest such as Disneyland, then the cameras may begin recording images of the surrounding interior and/or exterior views of the car. Various points of interest may be stored in a lookup table in association with the geographic locations of the points of interest.”.

It would have been obvious to a person having ordinary skill in the art prior to the effective filing date to modify the combination of Overby and Kalanick with the camera operating system of Kostepen to “enhance the use of camera applications associated with a motor vehicle”. (Kostepen para [0006] line 6-7)


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID HATCH whose telephone number is (571)272-4518. The examiner can normally be reached Monday-Friday 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James J Lee can be reached on 571-270-5965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/D.H./Examiner, Art Unit 3668                                                                                                                                                                                                        

/JAMES J LEE/Supervisory Patent Examiner, Art Unit 3668